Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 1 of 29

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

JOHN HAGERTY, personal CV 19-123-M—DWM
representative for estate of William
Hagerty and trustee for wrongful death
claim beneficiaries; LARRY KINS,
personal representative for estate of OPINION
Lillian Kins and trustee for wrongful and ORDER
death claim beneficiaries; KATHY
PELTIER, personal representative for
estate of Richard Peltier and trustee for
wrongful death claim beneficiaries;
MARGARET WRIGHT (deceased)
and ELISABETH BURRELL, personal
representatives for estate of Andrew
Wright and trustee for wrongful death
claim beneficiaries,

Plaintiffs,
vs.
ALEX AZAR, Secretary, U.S.
Department of Health & Human

Services,

Defendant.

 

 

Plaintiffs challenge the Department of Health and Human Service’s ability
to recover Medicare conditional payments from Montana wrongful death

settlements pursuant to the Medicare Secondary Payer statute, 42 U.S.C.
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 2 of 29

§ 1395y(b)(2)(B)(ii). Having reviewed the parties’ filings and heard argument,
summary judgment is granted in favor of the Department.
BACKGROUND

I. Medicare

Medicare is a federal entitlement program that provides health insurance to
qualified elderly and disabled individuals. See 42 U.S.C. §§ 1395 et seg. When
first enacted, Medicare was the primary payer for medical services for
beneficiaries, even when the same services were covered by other insurers.
Zinman vy. Shalala, 67 F.3d 841, 843 (9th Cir. 1995). Responding to increasing
Medicare costs, Congress enacted the Medicare Secondary Payer statute in the
1980s, which positioned Medicare as the secondary payer to other forms of
overlapping coverage. Id.; 42 U.S.C. § 1395y(b). Under the Secondary Payer
statute, when a Medicare recipient suffers an injury covered by another policy,
such as liability or automobile insurance or workers’ compensation, Medicare will
conditionally pay the Medicare recipient’s medical expenses, but will seek
reimbursement from any settlement the Medicare recipient later receives. 42
U.S.C. § 1395y(b)(2)(B). The statute provides:

a primary plan, and an entity that receives payment from a primary plan,

shall reimburse the appropriate Trust Fund for any payment made by

the Secretary .. . with respect to an item or service if it is demonstrated

that such primary plan has or had a responsibility to make payment with

respect to such item or service. A primary plan’s responsibility for such
payment may be demonstrated by a judgment, a payment conditioned

2
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 3 of 29

upon the recipient’s compromise, waiver, or release (whether or not
there is a determination or admission of liability) of payment for items
or services included in a claim against the primary plan or the primary
plan’s insured, or by other means.

Id. § 1395y(b)(2)(B)(i1).

Medicare asserts its right to recover by having a designated Medicare
Secondary Payer Recovery Contractor make an initial determination of the
conditional payment. 42 C.F.R. § 405.924(b)(14), (16). Ifthe Medicare recipient
disagrees with the initial determination, that recipient may file a timely request for
reconsideration. Jd. §§ 405.960-978. The reconsideration is conducted by a
Qualified Independent Contractor, who considers evidence submitted by the
recipient as well as information it gathers on its own. Jd. § 405.968(a). The
Medicare recipient can then appeal that decision to an Administrative Law Judge
(“ALJ”). Id. §§ 405.1000—1058. The Centers for Medicare and Medicaid Services
(“CMS”) or its contractor may participate by filing position papers or submitting
evidence or testimony. Jd. §§ 405.1000(c), 405.1012. After the ALJ issues its
decision, an unsatisfied Medicare recipient may appeal the decision to the
Medicare Appeals Council (“Council”). Jd. §§ 405.1100-1130. The Council
conducts de novo review of the record developed before the ALJ, id. §§ 405.1100,
405.1108, 405.1122(a), and then either adopts, modifies, or reverses the ALJ’s

decision, id. § 405.1130. The Council’s decision is the final decision of the
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 4 of 29

Secretary of Health and Human Services, id., and is reviewable in federal district
court, 42 U.S.C. §§ 1395ff(b)(1)(A), 405(g).
ll. Factual Background

This dispute arises out of eleven group settlements Plaintiffs entered into
with the State of Montana, Burlington Northern Santa Fe Railroad (“BNSF”), and
BNSF’s insurers (“CNA”), as the personal representatives of four Medicare
beneficiaries who suffered asbestos-related injuries in Libby, Montana. (Doc. 1 at
{| 1,2.) Of the eleven, Plaintiffs present eight claims they classify as “wrongful

death only” and three claims “combined” with survival claims:

 

 

 

 

 

 

 

 

State of Montana CNA BNSF

Kins Wrongful death only | Wrongful death with | Wrongful death only
survival

Hagerty | Wrongful death only | Wrongful death with | Wrongful death only
survival

Peltier | Wrongful death only | Wrongful death with | Wrongful death only
survival

Wright | Wrongful death only | Wrongful death only | n/a (no recovery)

 

 

(Doc. 14 at Jf] 2, 5); see AROO17—18. More accurately, however, all eleven
releases include language—discussed in more detail below—addressing both
survival and wrongful death claims. But Plaintiffs argue that because the
applicable statutes of limitations had run on eight of the beneficiaries’ claims for
medical damages prior to the settlements, they could not have recovered medical

expenses in those eight releases. See AR2090. The remaining three claims against

 
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 5 of 29

CNA, however, appear to have been tolled, meaning these medical expense claims
were potentially still viable at the time of settlement. See AR0062, 0084.

A. The Settlements

The record contains only a single copy of each release, between Kins and
CNA, Kins and BNSF, and Wright and the State of Montana. While these indicate
that the specific release language varies by tortfeasor, the Court can only assume
the releases are the same for each plaintiff. See AR0019, 2017.

State of Montana. The language in the agreements with the State of
Montana generally describes the agreement as covering “LIBBY MINE CLAIMS
WHICH INCLUDE ALL LAWSUITS, CLAIMS AND CAUSES OF ACTION
THAT HAVE BEEN, COULD HAVE BEEN, OR IN TH FUTURE COULD BE
ASSERTED AGAINST RELEASEES.” AR0052 (Wright agreement). The
agreement then more specifically states:

The undersigned Releasor acknowledges receipt of the above
sum of money and in consideration for payment of such sum, fully and
forever releases and discharges, and covenants not to sue Releasees,
from Libby Mine Claims which are defined to include any and all
actions, claims, causes of action, demands, losses or expenses for
damages or injuries that have been, could have been, or in the future
could be asserted against Releasees, whether asserted or unasserted,
anticipated or unanticipated, known or unknown, foreseen or
unforeseen, which arise out of or are in any way related to any actions,
inactions, or omissions of Releasees relating to Zonolite Mining
Company or W.R. Grace Co. — Conn. or any of their predecessors,
successors, related or affiliated entities, including but not limited to any
federal or state constitutional, statutory or common law violations,
responsibilities, duties, or obligations by or of Releasees and including

5
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 6 of 29

but not limited to bodily injury; personal injury; loss of consortium; loss
of established course of life; pain and suffering; mental anguish;
emotional distress; grief; loss of income; all claims or damages
recoverable in any present or future survival action; all future
consequences or diseases, even though now unanticipated, unexpected,
unknown, undiagnosed or not yet developed or manifested; all claims
arising out of the investigation, handling, adjusting, defense or
settlement of the claims including, without limitation, any statutory,
common law or other claims; and all actions, claims, causes of action,
demands, losses or expenses for injuries, damages, losses, or expenses
whatsoever in law or in equity which Releasor, Releasor’s heirs,
personal representatives, successors, assigns, or beneficiaries of
Releasor have or may have in the future by reason of any matter
whatsoever relating to the Libby Mine Claims.

ARO0053. It further provides that the Releasor is to apportion payment “among

doctors, hospitals, all other health care providers and services” and “agrees to

promptly provide to Releasees all information required to meet Releasees’

Medicare and Medicaid reporting requirements and obligations.” AR0054.
BNSF. The agreements with BNSF state:

I, Larry Kins, being of more than 18 years of age and of sound mind,
and being the personal representative of the estate of Lillian Kins
(hereinafter, “DECEDENT”), attest and agree to the following
RELEASE of all SUVIVORSHIP [sic] CLAIMS, WRONGFUL
DEATH CLAIMS, and other CLAIMS (as defined below) against [the
BNSF entities] pursuant to a Settlement Agreement dated June 5, 2012
reached with those RELEASED ENTITIES by my counsel (hereinafter
“SETTLEMENT AGREEMENT”). . .. l execute this RELEASE solely
in my capacity as personal representative of DECEDENT’S estate.

I, on behalf of DECEDENT, DECEDENT?’S estate, and DECEDENT’s
spouse, children, heirs, executors, administrators, and successors and
assigns, hereby fully release, acquit, and discharge [the BNSF entities],
from any and all WRONGFUL DEATH CLAIMS, SUVIVORSHIP

6
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 7 of 29

[sic] CLAIMS, and other CLAIMS . . . arising from, or relating in any
way whatsoever, in whole or in part, to (a) past, present or future
(i)exposure by DECEDENT to asbestos or vermiculite,
(11) ASBESTOS-RELATED BODILY INJURY (as defined below) of
DECEDENT and (iii) ASBESTOS-RELATED BODILY INJURY
CLAIMS (as defined below) based upon DECENDENT’s exposure to
asbestos or vermiculite, and (b) the investigation, handling, defense,
payment, trial, appeal or settlement of said WRONGFUL DEATH
CLAIMS, SUVIVORSHIP [sic] CLAIMS, and ASBESTOS-
RELATED BODILY INJURY CLAIMS.

AR0036—37 (Kins agreement). The release further explains that it is

intended to be as broad and comprehensive as possible so that [the
BNSF entities] shall never be liable, directly or indirectly, to me, in my
capacity as personal representative of DECEDENT’S estate, or to
DECEDENT, DECEDENT’S estate, or DECEDENT’s spouse,
children, beneficiaries, heirs, executors, administrators, successors, or
assigns .. . for any CLAIM whatsoever, past, present or future, arising
from or relating in any way, in whole or in part, to asbestos, vermiculite,
ASBESTOS-RELATED BODILY INJURY of DECEDENT, or
ASBESTOS-RELATED BODILY INJURY CLAIMS, WRONGFUL
DEATH CLAIMS, SURVIVORSHIP CLAIMS or any other CLAIMS
based upon, arising from or relating in any way to DECEDENT’s
exposure to asbestos or vermiculite.

AR0038. The release then states a number of times, and in a number of ways, that
payment “will be in full and complete satisfaction for all WRONGFUL DEATH
CLAIMS, SURVIVORSHIP CLAIMS and other CLAIMS” against the BNSF
entities. See AR0039. The release explicitly allocates 40% of the funds to the
wrongful death claim and 60% “to the other CLAIMS released herein unless such
other CLAIMS are barred by a statute of limitations or repose, in which event such

payment shall be allocated one hundred percent (100%) to the WRONGFUL

7
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 8 of 29

DEATH CLAIM.” ARO0039. Finally, it states that “all payments allocated to the
WRONGFUL DEATH CLAIM are for grief and sorrow, and loss of care, comfort
and society suffered by DECEDENT’S heirs, and not for medical expenses
incurred by DECEDENT during his/her lifetime.” AR0039.

CNA. The CNA releases include language similar to the BNSF releases,
releasing claims for bodily injury, wrongful death, and survivorship, AR0024, and
apportioning between wrongful death (40%) and survivorship (60%), AR0025.

B. The Appeals Process

As a result of these settlements, the Department issued demand letters in
March 2013, informing Plaintiffs that Medicare was entitled to recover conditional
payments it made on behalf of the deceased beneficiaries pursuant to the
Secondary Payer statute. ARO148—62 (Wright); AR0320—43 (Peltier);
AR0481—96 (Hagerty); AR0666—78 (Kins). Plaintiffs disagreed, arguing that
Medicare has no right to recover from settlement amounts paid on the wrongful
death claims of the decedents’ families. Plaintiffs therefore paid Medicare subject
to a reservation of rights! and pursued the administrative process outlined above.

In August 2013, a Medicare initial contractor reviewed Plaintiffs’ appeal of

Medicare’s initial determination, concluding that the releases were sufficient under

 

| $4978.18 (Wright), AR1010; $19,893.79 (Peltier), AR1296; $14,745.03 (Kins),
AR1647; $6,405.49 (Hagerty), AR1950.

8
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 9 of 29

the Secondary Payer statute to demonstrate Medicare’s right to recover. See
AR0138-47.7 Plaintiffs sought further review, and in November 2013, the
Qualified Independent Contractor issued an unfavorable reconsideration. See
AR0132-37. The Qualified Independent Contractor based her decision on
guidance provided by Chapter 7 of the Secondary Payer Manual, which provides:

Wrongful death statutes are State laws that permit a person’s survivors
to assert the claims and rights that the decedent had at the time of death.
These laws may include recovering for the deceased’s medical
expenses. When a liability insurance payment is made pursuant to a
wrongful death action, Medicare may recover from the payment only if
the State statute permits recovery of these medical expenses.
Generally, if the statute permits recovery of the deceased’s medical
expenses, Medicare may pursue its payments, even if the action fails to
explicitly request damages to cover medical expenses. Thus, in that
event, even if the entire cause of action sets forth only the relatives
and/or heirs damages and losses, then Medicare may still recover its
payments.

NOTE: If a wrongful death statute does not permit recovering medical
damages, Medicare has no claim to the wrongful death payments.
(Doc. 21-1 at 112, § 50.5.4.1.1.) She concluded that because Montana’s wrongful
death statutes do not prohibit a personal representative from recovering medical
expenses in a wrongful death action,’ Medicare was entitled to recover those

expenses here. AR0135. In May 2014, Plaintiffs sought escalation to an ALJ or,

 

2 Citations to a single plaintiff's administrative documents apply to all Plaintiffs
unless indicated otherwise.
3 This conclusion is imprecise as discussed in further detail below.

9
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 10 of 29

alternatively, for expedited access to judicial review. See AR0698. The request
for expedited review was denied on June 24, 2014, on the grounds that factual
disputes existed and an ALJ “might reach a different conclusion” than the
Qualified Independent Contractor regarding the interplay between the Secondary
Payer statute and Montana wrongful death law. See ARO705—06. The matter was
then remanded to the ALJ. AR0707.

The ALJ held a telephonic hearing on October 21, 2014. See Transcript,
AR2083-—127. The only argument at the hearing was presented by Plaintiffs’
counsel and no witnesses were called. AR2087. Plaintiffs argued that the outcome
of the case was controlled by the Eleventh Circuit’s decision in Bradley v.
Sebelius, 621 F.3d 1330 (11th Cir. 2010), AR2089, and that the ALJ was required
to recognize a November 13, 2013 state probate court order, which allocated the
settlement funds from the state releases in three of Plaintiffs’ cases to wrongful
death only, AR2090; AR0068-—74 (probate order). The ALJ inquired about
numerous omissions from the record, including, inter alia, the releases for each
plaintiff, the settlement amounts in each individual case, and the relevant
complaints against the tortfeasors. See AR0164. Plaintiffs agreed to supplement
the record with the missing materials. AR2126.

On November 14, 2014, the ALJ entered an unfavorable decision,
concluding that “the records do not establish that the settlements at issue did not

10
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 11 of 29

include medical expenses for injuries incurred by the beneficiaries.” ARO170.
The ALJ’s decision was heavily reliant on Plaintiffs’ failure to provide requested
clarifying information. AR0164, 0165. In reaching his conclusion, the ALJ relied
on the language of the settlement agreements and inconsistencies in the evidence to
the contrary, which was limited to (1) the probate court order; (2) an attorney
affidavit; and (3) attorney-client letters discussing the running of the statute of
limitations on bodily injury claims. AR0O169-70. The ALJ rejected all three as
unpersuasive, determining the contents of the attorney affidavit were inconsistent
with later admissions by counsel and the attorney-client letters were strangely
redacted, did not apply to all four cases, and, in one case, indicated that a bodily-
injury claim was not yet due. AR0169. As for the probate court order, the ALJ
concluded the court merely rubber-stamped an order drafted by Plaintiffs’ counsel
with no independent consideration. ARO170. Thus, the order was not “on the
merits” as envisioned by the Medicare Secondary Payer Manual:
In general, Medicare policy requires recovering payments from liability
awards or settlements, whether the settlement arises from a personal
injury action or a survivor action, without regard to how the settlement
agreement stipulates disbursement should be made. That includes
situations in which the settlements do not expressly include damages
for medical expenses. Since liability payments are usually based on the
injured or deceased person’s medical expenses, liability payments are
considered to have been made “with respect to” medical services
related to the injury even when the settlement does not expressly
include an amount for medical expenses. To the extent that Medicare

has paid for such services, the law obligates Medicare to seek recovery
of its payments. The only situation in which Medicare recognizes

11
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 12 of 29

allocations of liability payments to nonmedical losses is when payment

is based on a court order on the merits of the case. If the court or other

adjudicator of the merits specifically designate amounts that are for

payment of pain and suffering or other amounts not related to medical
services, Medicare will accept the Court’s designation. Medicare does

not seek recovery from portions of court awards that are designated as

payment for losses other than medical services.
(Doc. 21-1 at 97-98, § 50.4.4 (emphasis added).)

Following its ruling on the “wrongful death only” settlements, the ALJ made
two further findings. First, as it relates to the three “combined” wrongful death
and survival releases with CNA, the ALJ determined that in the Ninth Circuit,
“Medicare’s right to recovery is not limited by the equitable principal [sic] of
apportionment.” ARO171 (citing Shalala, 67 F.3d 841). Thus, the ALJ found no
basis to reduce Medicare’s recovery amount. Jd. Second, the ALJ clarified that
Plaintiffs did not seek a waiver of Medicare payments pursuant to § 1395gg. Id.

Plaintiffs sought further administrative review, see AR0015—16, and on July
17, 2019, the Council affirmed the ALJ’s determination that Medicare was entitled
to recover its conditional payments, ARO003—08. Reviewing the ALJ’s decision
de novo, 42 C.F.R. §§ 405.1100, 405.1108, the Council also highlighted Plaintiffs’
failure to provide complete copies of the discovery and settlement documents in
support of their claim. AR0005—06. The Council concluded that the explicit
language of all three settlement agreements included bodily injury and medical

expense claims, AR0006, and that the probate court order did not negate that

12
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 13 of 29

language as it post-dated the settlements, was prepared by counsel, and was issued
without independent review, AR0007. The Council further rejected the Eleventh
Circuit’s Bradley decision as inapposite. Id.

C. The Present Action

Plaintiffs seek judicial review of the Council’s decision and declaratory
relief related to wrongful death recoveries under the Secondary Payer statute.* The
Department filed a certified administrative record, (see Doc. 7), and the parties’
cross-motions for summary judgment are ripe for determination, (see Docs. 10, 11,
20). A hearing on the motions was held on September 16, 2020.

SUMMARY CONCLUSION

Plaintiffs argue that because the settlements at issue were for wrongful death
claims only, which do not include medical expenses under Montana law, the
proceeds are the property of the surviving children and spouses and are not subject
to recovery under the Medicare Secondary Payer statute. As recognized by the
ALJ and Council, were the facts in the record consistent with that proposition,
Plaintiffs would likely be correct. However, the evidence does not support the
facts as argued by Plaintiffs. The salient question in this case is not whether

Medicare can recover from Montana wrongful death settlements, but whether

 

4 Contrary to the many arguments from Plaintiffs at the September 16 hearing, this
case does not involve a constitutional challenge.

13
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 14 of 29

substantial evidence supports the determination that the settlements at issue here
included medical expenses for injuries sustained by Medicare beneficiaries.
LEGAL STANDARDS

1, Summary Judgment

Under Rule 56(a) of the Federal Rules of Civil Procedure, a party is entitled
to summary judgment if it “shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Generally,
cases involving review of a final agency decision do not involve fact-finding but
only a deferential review of the administrative record. Nw. Motorcycle Ass’n v.
U.S. Dep’t of Agric., 18 F.3d 1468, 1472 (9th Cir. 1994). Accordingly, summary
judgment is the appropriate vehicle to resolve this case.
II. Medicare Review

Though disputed by Plaintiffs, 42 U.S.C. § 405(g) provides “the sole avenue
for judicial review” for claims arising under the Medicare Act. Heckler v. Ringer,
466 U.S. 602, 614-15 (1984); 42 U.S.C. § 1359ii. The term “arising under” is
broadly construed to encompass all claims for relief, regardless of whether the
claimant seeks benefits or declaratory or injunctive relief. Heckler, 466 U.S. at
615. Asa result, the Court’s review is limited to that outlined in § 405(g): “[t]he

court shall have power to enter, upon the pleadings and transcript of the record, a

14
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 15 of 29

judgment affirming, modifying, or reversing the decision” of the Secretary, “with
or without remanding the cause for a rehearing.”

Review of the Secretary’s decision is limited to two inquiries: (1) whether
the Secretary applied the proper legal standards and (2) whether there is substantial
evidence in the record to support the Secretary’s decision. Sandgathe v. Chater,
108 F.3d 978, 980 (9th Cir. 1997). While an agency’s interpretation of its
governing statute as outlined in implementing regulations is reviewed under the
deferential standard established in Chevron U.S.A., Inc. v. Natural Resources
Defense Council, Inc., 467 U.S. 837, 842-43 (1984), Zinman, 67 F.3d at 844, an
agency’s internal manual is merely “entitled to respect” under Skidmore v. Swift &
Co., 323 U.S. 134, 140 (1944), and only to the extent its interpretations have the
“power to persuade,” Christensen v. Harris Cty., 529 U.S. 576, 587 (2000).
“Substantial evidence is more than a mere scintilla but less than a preponderance; it
is such relevant evidence as a reasonable mind might accept as adequate to support
a conclusion.” Sandgathe, 108 F.3d at 980 (internal quotation marks omitted).

II. Burden of Proof

The parties dispute who has the burden of proof in the Secondary Payer
context. Plaintiffs argue Medicare has the burden to prove its right to recover
conditional payments. The Department, on the other hand, insists that the burden

is on Plaintiffs as the administrative appeals process does not even require the

15
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 16 of 29

Secretary’s participation. (See Doc. 28 at 5 (citing 42 C.F.R. §§ 405.1000(c),
405.1012, 405.1102(d)).) Both parties are at least partially correct.

A beneficiary is required to reimburse the Secretary within sixty days of
receiving money from a primary plan. 42 C.F.R. § 411.24(h). Thus, the initial
duty falls on Plaintiffs. Recovery of the conditional payment is then appropriate
“if it is demonstrated that such primary plan has or had a responsibility to make
payment with respect” to an item or service. 42 U.S.C. § 1395y(b)(2)(B)(ii).
While the statute does not explicitly assign this burden to a particular party, it
seems to fall, at least initially, on the Secretary. Put differently, once they have
notified Medicare of a settlement, Plaintiffs do not have the burden to show that
conditional payments are not warranted. C.f' Estate of Urso v. Thompson, 309 F.
Supp. 2d 253, 260 (D. Conn. 2004) (finding that “Medicare bear(s] the ultimate
burden of justifying the amounts it seeks in reimbursement” but noting that the
plaintiff had provided records). Here, the plain language of Plaintiffs’ complaints
and releases—as discussed further below—was sufficient to demonstrate
Medicare’s initial right to recover.

What is less clear is what burden Plaintiffs have, if any, to refute an
entitlement showing once made. As argued by the Department, Plaintiffs have the
burden to litigate their opposition through the administrative appeals process. And

both the ALJ and Council repeatedly highlighted and penalized Plaintiffs’ failure

16
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 17 of 29

to submit requested documentation in support of their argument below. See
ARO0169 (ALJ); AR0007 (Council). Going even further, the Council stated that
“[Plaintiffs] have not demonstrated by a preponderance of the evidence” first “that
the settlements with the State related only to wrongful death claims, AR0006, and
second “that Medicare’s claims cannot be recovered from the liability settlements,”
ARO0007. While the assignment of a preponderance standard to Plaintiffs is not
supported by either the statute or its implementing regulations, the ALJ and
Council ultimately concluded that the record evidence supported Medicare’s
recovery of conditional payments, which is the correct standard under the law.
Plaintiffs’ failure to contribute to that record can therefore be considered a lack of
contradictory evidence, not necessarily a failure to carry a burden. Either way this
Court reviews the Secretary’s decision for substantial evidence.
ANALYSIS

L “Wrongful Death Only” Claims

For Medicare to recover under the Secondary Payer statute, Plaintiffs must
have a responsibility to pay medical expenses of the deceased beneficiaries. 42
U.S.C. § 1395y(b)(2)(B)(ii).. Such responsibility “may be demonstrated by a
judgment, a payment conditioned upon the recipient’s compromise, waiver, or
release . . . of payment for items or services included in a claim....” Jd. The

Department argues, and the Council concluded, that the group settlements at issue

17
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 18 of 29

here meet this requirement. Plaintiffs, on the other hand, argue that they are not
Medicare beneficiaries and have recovered settlements solely related to the
damages owed to non-beneficiary spouses and children under Montana wrongful
death law. (Doc. 11.) Thus, they insist they are not “recipients” who have released
a “claim” for medical “items or services.”

Resolving the present case requires an answer to the legal question of
whether Medicare can recover from a “wrongful death only” settlement under
Montana law and the factual question of whether the global settlements at issue
here are such settlements. Also wrapped up in this inquiry, however, are the
practical challenges of obtaining a truly “wrongful death only” settlement.

A. Legal Question

Under Montana law, two distinct causes of action may arise from the
wrongful death of an individual. The first is a “survival” claim, which includes all
claims personal to the decedent, such as pain, suffering, and medical expenses.
Mont. Code Ann. § 27—1-501(1). The second is a “wrongful death” claim, which
covers the injury sustained by the decedent’s family by the loss of the decedent’s
care, comfort, and society. Mont. Code Ann. § 27—1—513. Both claims must be
“combined in one legal action” brought by the personal representative of the
decedent’s estate, and “any element of damages may be recovered only once.”

§ 27-1-501(2). However, the damages remain distinct: “survival damages are

18
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 19 of 29

personal to the decedent but are pursued by her personal representative, while
wrongful death damages are personal to those who survive her.” Hern v. Safeco

Ins. Co. of Iil., 125 P.3d 597, 604—05 (Mont. 2005); Payne v. Eighth Jud. Dist. Ct.,
60 P.3d 469, 472—73 (Mont. 2002). Survival damages include medical and funeral
expenses of the decedent, Hern, 125 P.3d at 604, but “do not include any damages
suffered by the decedent’s widow, children or other heirs,” Swanson v. Champion
Int'l Corp., 646 P.2d 1166, 1169 (Mont. 1982).

Because Montana treats wrongful death claims and survival claims as two
distinct, independent causes of action, Plaintiffs are correct that, consistent with its
own internal guidance, (see Doc. 21-1 at 112, Manual § 50.5.4.1.1), Medicare
cannot recover conditional payments from Montana wrongful death settlements.
That conclusion was recognized by both the ALJ and Council. See AR0168, 0005.
The determination is also congruous with the only court to have directly addressed
this issue. In Bradley, a case heavily relied on by Plaintiffs, the Eleventh Circuit
held that Medicare was not entitled to recover conditional payments from a
beneficiary’s surviving children’s share of the proceeds in a wrongful death
settlement in Florida. 621 F.3d at 1337. Florida, like Montana, distinguishes
between claims that belong to the estate and those that belong to the survivors:

Under Florida law, any claim of the estate is separate and distinct from

the claim of a survivor. All loss of consortium or companionship
recoveries are the property of the person who incurred the loss. Not the

19
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 20 of 29

Secretary of [Health and Human Services]. A child’s loss of parental

companionship claim is a property right belonging to the child. Not the

Secretary of [Health and Human Services]. The Burke children’s loss

of parental companionship claims do not include the decedent’s

medical expenses, as a claim for medical expenses belongs only to the

estate. Only the estate’s allocated share of the proceeds is subject to

the province of the Secretary.
Id. (footnote omitted). The challenge then is, as it was in Bradley, determining
“[w]hose property is the settlement?” Jd.

B. Factual Question

As argued by the Department, there are three key moments in the underlying
asbestos litigation that impact Medicare’s ability to recover here: the initiation of
the lawsuit and filing of complaints for damages; the signing of global settlements
releasing those claims; and the post hoc allocation of the state probate court.
Contrary to Plaintiffs’ argument, the “wrongful death only” nature of the claims at
issue here is not established by looking to any of these key events.

1. Complaints

First, group complaints filed by Plaintiffs in the underlying asbestos cases

included specific requests for medical expenses of the deceased. See AR1623,

1636 (Kins — Apr. 29, 2009); AR1274, 1291 (Peltier — Aug. 31, 2010); AR0990,

1004 (Wright — July 13, 2006); ARO124, 0127-28 (Hagerty — July 29, 2010).5 As

 

5 An “exhibit” attached to the complaint indicates that Hagerty’s claims are “WD”,
or “wrongful death only,” but it raises more questions than it answers because

20
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 21 of 29

the Sixth Circuit recognized, the scope of a plan’s “‘responsibility’ for the
beneficiary’s medical expenses—and thus of his own obligation to reimburse
Medicare—is ultimately defined by the scope of his own claim against the third
party.” Hadden v. United States, 661 F.3d 298, 302 (6th Cir. 2011).
2. Releases

Second, the explicit language of the settlement releases shows that they
address both wrongful death and survival claims. Plaintiffs conceded as much
during the administrative process. See AR0061 (“The personal representative
entered into these settlements releasing all claims, including any survival or
wrongful death claims against the defendants in the above listed actions.”);
ARO0087 (similar language). “[T]he fact of settlement alone, if it releases a
tortfeasor from claims for medical expenses, is sufficient to demonstrate the
beneficiary’s obligation to reimburse Medicare.” Taransky v. Sec’y of U.S. Dep’t
of Health & Human Servs., 760 F.3d 307, 315 (3d Cir. 2014).

But, according to Plaintiffs, they could not pursue the survival claims in
eight of the settlements because of the statute of limitations on those claims.
AR2099-100. The record is mixed on this issue, raising both factual and practical

questions. In support of their argument below, Plaintiffs presented a probate court

 

Hagerty’s “consortium” column, which seems the most likely place a wrongful
death beneficiary would be included, is empty. See AR0129.

21
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 22 of 29

order and an attorney affidavit supported by attorney-client letters. These are
discussed in turn.
3. Probate Court Order

On November 13, 2013, the Montana Nineteenth Judicial District Court,
Lincoln County, entered a probate order concluding the group settlements for three
of the plaintiffs (Hagerty, Wright, and Kins) were for “wrongful death only”
because no survival claims could be brought against the tortfeasors in light of the
statute of limitations. AR0069-—73. The order recognizes the pending Medicare
recovery action and states that the Secretary was provided notice and the
opportunity to participate but did not do so. AR0071. The court did not take
testimony or hear argument. See AR2098—99.

As mentioned above, Medicare’s internal guidance provides that general
liability expenses will be assumed to include medical expenses and

[t]he only situation in which Medicare recognizes allocations of

liability payments to nonmedical losses is when payment is based on a

court order on the merits of the case. If the court or other adjudicator

of the merits specifically designate amounts that are for payment of pain

and suffering or other amounts not related to medical services,

Medicare will accept the Court’s designation. Medicare does not seek

recovery from portions of court awards that are designated as payment

for losses other than medical services.

(Doc. 21-1 at 97-98, § 50.4.4 (emphasis added).) The application of this guidance,

while not binding, is “entitled to respect” to the extent it is persuasive.

22
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 23 of 29

Christensen, 529 U.S. at 587. “A court order is ‘on the merits’ when it is
‘delivered after the court has heard and evaluated the evidence and the parties’
substantive arguments.’” Taransky, 760 F.3d at 318 (citing Black’s Law
Dictionary 1199 (9th ed. 2009)). An order is not “on the merits” where it merely
“rubber stamp[s]” an uncontested motion prepared and submitted by the movant’s
counsel. /d, at 318-19. Both the ALJ and the Council rejected the November
2013 probate court order as a “court order on the merits” because it was not argued
in an adversarial setting, included only three of the four plaintiffs, and was drafted
by Plaintiffs’ counsel. AR0007 (Council); ARO170 (ALJ). The ALJ further
indicated that the order “was not based on complete and accurate evidence” in light
of counsel’s later concession that “some of the settlement amounts were for
asbestos-related bodily injuries including medical expenses.” ARO170.

Plaintiffs return to Bradley, arguing that the Eleventh Circuit correctly
determined that the Secretary was obligated to respect an allocation outlined in a
similar probate order. But the facts of this probate order are distinguishable from
the one in Bradley, where the state court “heard sworn testimony on the potential
value” of the independent claims of the surviving children and “call[ed] on its own
experience in the range of values each child’s claim potentially carried.” 621 F.3d

at 1333; see also Weiss v. Azar, 2018 WL 6478025, at *10—11 (D. Md. Dec. 7,

23
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 24 of 29

2018). Here, Plaintiffs concede that no argument took place and that the final
order was prepared by their counsel.® See AR2098-99.

As the Department notes, Plaintiffs did not seek the probate order until after
the Medicare recovery process had begun. Medicare’s initial demand occurred in
March 2013, see e.g., ARO320, Plaintiffs appealed that decision in June 2013, see
e.g., ARO138, and that first appeal was denied in August 2013, see e.g., id.
Plaintiffs filed their motion in probate court on June 20, see ARO085, and the
probate court issued its order on November 13, see AR0073. To be sure, the
probate hearing in Bradley also post-dated the Medicare action. See 621 F.3d at
1333. But that does not help Plaintiffs here because, with the knowledge of what
transpired in Bradley, Plaintiffs had a clear picture of what was required in their
probate proceeding to establish their wrongful death only claims. As argued by the
Department, the way the issues in this case were pled and settled showed that the
claims had not evolved as Plaintiffs wanted them to and Plaintiffs’ attempt to use
the probate court to change this reality after the fact was ultimately unsuccessful.

Though Plaintiffs presented a reasoned motion to the probate court, see

AR0075-85, the only factual basis presented in support of their statute of

 

© Some leniency on this point may be appropriate, however, as unopposed motions
must be accompanied by a proposed order in the Montana Eleventh Judicial
District. See Mont. Eleventh Jud. Dist. Ct. Rule 3(A).

24
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 25 of 29

limitations argument was the same basis presented to and rejected by the ALJ and

Council: the attorney affidavit and attorney-client letters, see ARO084. Thus,

unlike Bradley, the Secretary did not solely rely on the conclusive language

contained in the internal guidance manual in rejecting the probate court’s order.

See 621 F.3d at 1338-39. Nor do the attorney affidavit and attorney-client letters

provide a solid foundation for either the probate court order or Plaintiffs’ case here.
4. Attorney Affidavit and Attorney-Client Letters

Plaintiffs presented the probate court with an April 25, 2013 affidavit of Jon
L. Heberling, another attorney from the same firm as Plaintiffs’ counsel in this
case. See AR0087—90. According to Mr. Heberling, even though the releases
include both survival and wrongful death claims, AR0087, they are “wrongful
death only” because of the applicable statute of limitations as conveyed to
Plaintiffs through the attached attorney-client letters, ARO088. The record then
contains 15 partially redacted attorney-client letters. See AR0091-105.

The ALJ and Council identified a number of problems with the affidavit and
letters. See ARO169-70. First, the affidavit indicates that all eleven settlements,
including the three “combined” settlement with CNA, are wrongful death only.
See AR0087. Plaintiffs have since conceded that those particular settlements
include personal injury claims. See AR0062 (McGarvey Aff.). Second, the
affidavit states: “While not all personal representatives participating in the group

25
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 26 of 29

settlements had filed litigation, any pleadings filed in any court and all settlement
demands in cases and claims ultimately resolved as Wrongful Death Only
Settlements were consistent with this absence of a survival claim and sought,
instead, only a recovery for the heirs’ loss of the ‘care comfort [sic] and society’ of
the decedent.” ARO0089. As mentioned above, that representation is not entirely
supported by the record as some group complaints contained specific requests for
medical expenses of the deceased. Plaintiffs do not directly address these
complaints. Rather, their briefing and statements at the September 16 hearing
seem to contradict the complaints’ plain text, stating, for example: “In the
‘wrongful death only’ claims described in this action, the personal representative
did not plead a survival claim in litigation, or present a claim or demand on behalf
of the estate[.]” (Doc. 12 at 19, 24.)

Plaintiffs also allude to the fact that the value of their settlements indicates
they were for wrongful death only based on the data in the settlement grids that are
commonly used in group settlements. (See Pls. SUF, Doc. 14 at 3.) However, the
record does not contain the individual releases for each plaintiff, nor does it
reference the values of those releases. As a result, the settlement amounts (and
thus the implicit value of Plaintiffs’ released claims) are unknown. Additionally,
even if the amounts were known, the settlement grids were never court-approved

as part of the settlements. See AR0019.

26
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 27 of 29

Finally, the attorney-client letters are independently unpersuasive. Though
there are 15 letters in the record, none apply to Hagerty. For the three other
plaintiffs, the representations regarding the applicable statutes of limitations are
undercut by Plaintiffs’ complaints as discussed above. See AR0098 (Kins — May
29, 2003); ARO100 (Peltier — July 3, 2012); ARO105 (Wright — May 11, 2004). As
recognized by the ALJ, the letters are also strangely redacted and appear to
indicate some survival claims were possible. See ARO169. For example, the
Wright letter is dated two days before the statute was expected run and the portion
stating what actual claims were going to be filed on behalf of the decedent is
redacted. See ARO105.

Nor do the letters address the possible tolling or later accrual of a claim and
the administrative record does not contain any medical records supporting
counsel’s conclusions. Under Montana law, the statute of limitations in each case
is factually dependent on the individual decedent and the onset of his or her
symptoms and diagnosis. See Kaeding v. W.R. Grace & Co., 961 P.2d 1256,
1259-60 (Mont. 1998). Though the attorney-client letters show that Plaintiffs’
counsel may have believed no claims were timely in three of the four cases in light
of the information provided, that is by no means conclusive. Nor is the fact that
such damages were determined untimely in other, unrelated cases. See

ARO109-—10 (jury instructions excluding survival damages in a separate case).

27
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 28 of 29

Whether time-barred or not, it appears that Plaintiffs pursued, and then released,
possible claims for medical expenses. Plaintiffs, by entering the broad settlements
at issue, forewent the opportunity to litigate the accrual of the decedents’ claims
absent a determination of those claims “on the merits.” Taransky, 760 F.3d at 318;
see Hadden, 661 F.3d at 302 (defining the scope of recovery by the scope of a
claim). The ultimate success of those claims is not dispositive.

Accordingly, the Council’s determinations that the probate order is not
dispositive and that Medicare is entitled to recovery are supported by substantial
evidence. To be sure, Plaintiffs faced an uphill battle in preventing Medicare from
recovering from payments received as part of global settlements like the ones at
issue here. But as recognized by both the ALJ and Council, Plaintiffs could have
presented a record consistent with their “wrongful death only” position. This is
simply not that record.

II. Settlements with Survival Claims

Plaintiffs concede that the CNA settlements with Kins, Hagerty, and Peltier
are subject to Medicare’s recovery, AR0019, but argue that recovery is limited by
the percentage allocation, (Docs. 10, 24 at 24); AR0018.’ This apportionment

argument was rejected under an earlier version of the statute by the Ninth Circuit

 

7 The BNSF releases also include a percentage allocation. Because the BNSF
releases are not “wrongful death only” as discussed above, this analysis also
applies to those releases.

28
Case 9:19-cv-00123-DWM Document 31 Filed 09/23/20 Page 29 of 29

in Zinman, 67 F.3d at 844—46, and that rejection was later reaffirmed under the
newer statutory language by the Sixth Circuit in Hadden, 661 F.3d at 302. Though
the Ninth Circuit may want to revisit Zinman in light of the reasoning outlined in
Bradley, Zinman is the current law. Plaintiffs’ apportionment argument is rejected.
Ill. Attorney Fees

Because Plaintiffs do not prevail on the merits, they are not entitled to
attorney fees. 28 U.S.C. § 2412.

CONCLUSION

Consistent with the above, IT IS ORDERED that Plaintiffs’ motions for
summary judgment (Docs. 10, 11) are DENIED and the Department’s cross-
motion (Doc. 20) is GRANTED. The Clerk is directed to enter judgment
consistent with this Order and close the case file.

DATED this23° wf of September, 2020.

    

. Molloy, District Judge
United States District Court /

C

29
